       Case 3:19-cr-02425-BAS Document 278 Filed 08/02/21 PageID.786 Page 1 of 2




 1

 2
 3

 4

 5

 6

 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                    Criminal Case No. 19-CR-2425-BAS
12                               Plaintiff,        ORDER DENYING MOTION TO
13
                                                   SEAL
14
                         V.
15

16
       WILLIAM RANDALL HALL (2),

17                               Defendant.

18
            Presently before the Court is Defendant William Randall Hall's Motion to
19
      for leave to file under seal the Defendant's Sentencing Memorandum and
20
      Sentencing Summary Chart. The request is overbroad. Counsel may refile to seal
21
      those portions of the Sentencing Memorandum and Sentencing Summary Chart, as
22
      well as Exhibit 1, that deal with confidential matters but not all sentencing
23
      documents.
24
            The public has a First Amendment right of access to criminal proceedings
25
     · and documents in those proceedings. United States v. Bus. of Custer Battlefield
26
      Museum & Store L.ocated at Interstate 90, Exit 514, S. of Billings, Mont., 658 F.3d
27
      1188, 1192 (9th Cir. 2011 ). Where this right applies, "criminal proceedings and
28
                                                                            19-CR-2425-BAS
      Case 3:19-cr-02425-BAS Document 278 Filed 08/02/21 PageID.787 Page 2 of 2




 1   documents may be closed to the public without violating the [F]irst [A]mendment

 2   only if three substantive requirements are satisfied: ( 1) closure serves a compelling

 3   interest; (2) there is a substantial probability that, in the absence of closure, this

 4   compelling interest would be harmed; and (3) there are no alternatives to closure

 5   that would adequately protect the compelling interest." United States v. Doe, 870

 6   F .3d 991, 998 (9th Cir. 201 7). Having reviewed Mr. Hall's request, he does not

 7   satisfy this standard. Therefore, the Court DENIES the motion to seal.

 8
           IT IS SO ORDERED.

 9
     Dated: July 30, 2021
10

11                                                 Hon.CnthiaBashan
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
28
                                                                              19-CR-2425-BAS
